             Case 2:20-cv-01359-RSM Document 8 Filed 12/14/20 Page 1 of 3




 1                                                  Chief District Judge Ricardo S. Martinez

 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT FOR THE
 8                       WESTERN DISTRICT OF WASHINGTON
 9                                 AT SEATTLE

10
11 EZZEDDIN EZZEDDIN,                              CASE NO. C20-1359RSM
12                                                 JOINT STIPULATION AND
                               Plaintiff,
13                                                 ORDER HOLDING CASE IN
                        v.                         ABEYANCE
14
     CHAD WOLF, et al.,
15                                                 Noted for Consideration on:
16                             Defendants.         December 11, 2020

17
18                                  JOINT STIPULATION
19         On September 14, 2020, Plaintiff filed a complaint seeking an order from this
20 Court compelling the United States Citizenship and Immigration Services (“USCIS”) to
21 adjudicate Plaintiff’s I-589, Affirmative Asylum Application. Defendants’ response to
22 the complaint is due on December 28, 2020.
23       Plaintiff must be interviewed by asylum officers from USCIS’s San Francisco
24 Asylum Office prior to the adjudication of his asylum application. Normally, such
25 interviews would be conducted at the USCIS Seattle Field Office. Due to health
26 precautions necessitated by the COVID-19 pandemic, the Asylum Office is currently
27 unable to send staff to the USCIS Seattle Field Office to conduct interviews. While
28 USCIS has offered to conduct Plaintiff’s interview in the San Francisco Asylum Office,
   Plaintiff’s ability to travel at this time is prevented because of COVID-19.
     JOINT STIPULATION AND ORDER                                   UNITED STATES ATTORNEY
     HOLDING CASE IN ABEYANCE                                      700 STEWART STREET, SUITE 5220
     C20-1359-RSM- 1                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
              Case 2:20-cv-01359-RSM Document 8 Filed 12/14/20 Page 2 of 3




 1         Accordingly, the parties hereby STIPULATE AND AGREE, AND JOINTLY

 2 REQUEST, that the Court hold this matter in abeyance for 120 days during which the
 3 parties will re-evaluate whether an asylum interview may be conducted in Seattle or
 4 Plaintiff may safely travel to the San Francisco Asylum Office. The parties further
 5 request that the Court vacate current deadlines, including Defendants’ deadline to
 6 respond to the complaint. The parties shall file a joint status report within 120 days after
 7 entry of this Court’s order.
 8         SO STIPULATED.

 9         Dated this 11th day of December, 2020.

10                                            GARY GROTZ LAW FIRM

11                                            /s/ Grant Manclark
12                                            GRANT MANCLARK, WSBA#42710
                                              107 S Jackson Street, Suite 201
13                                            Seattle, WA 98144
14                                            Telephone No. (206) 625-0655
                                              E-mail: grant@grotzlaw.com
15                                            Attorneys for Plaintiff
16
17
                                              BRIAN T. MORAN
18                                            United States Attorney
19                                             /s/ Michelle R. Lambert
20                                            MICHELLE R. LAMBERT, NY #4666657
                                              Assistant United States Attorney
21                                            United States Attorney’s Office
                                              1201 Pacific Avenue, Suite 1201
22
                                              Tacoma, Washington 98402
23                                            Phone: 253-428-3824
                                              Email: michelle.lambert@usdoj.gov
24                                            Attorneys for Defendants
25
26
27
28


     JOINT STIPULATION AND ORDER                                       UNITED STATES ATTORNEY
     HOLDING CASE IN ABEYANCE                                          700 STEWART STREET, SUITE 5220
     C20-1359-RSM- 2                                                     SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:20-cv-01359-RSM Document 8 Filed 12/14/20 Page 3 of 3




 1                                            ORDER

 2          The parties having so stipulated and agreed, the Court hereby ORDERS that this
 3
     action shall be held in abeyance for 120 days to allow USCIS to schedule Plaintiff’s
 4
     interview when it can be conducted in Seattle or when Plaintiff is able to travel to the San
 5
 6 Francisco Asylum Office. The parties shall file a Joint Status Report with the Court on or
 7
     before 120 days. All current deadlines, including Defendants’ time to respond to the
 8
     complaint, are vacated.
 9
10
     DATED this 14th day of December, 2020.
11
12
13
14                                             A
                                               RICARDO S. MARTINEZ
15                                             CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


      JOINT STIPULATION AND ORDER                                     UNITED STATES ATTORNEY
      HOLDING CASE IN ABEYANCE                                        700 STEWART STREET, SUITE 5220
      C20-1359-RSM- 3                                                   SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
